Citation Nr: 1810106	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for vasomotor instability, hyperhidrosis and facial flushing.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for post-operative residuals of mandibular prognathism and malocclusion, claimed as scars of the face and neck.

4.  Entitlement to service connection for peripheral neuropathy.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea, claimed as secondary to mandibular prognathism and malocclusion.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

7.  Whether new and material evidence has been received to reopen a claim for service connection for aortic valve replacement stenosis.

8.  Entitlement to special monthly compensation (SMC), based upon the need for aid and attendance (A&A) of another person, or on being housebound.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2017, the Board remanded the case for further development by the originating agency, for the scheduling of a Travel Board hearing.  The Veteran testified before the undersigned at a July 2017 Travel Board hearing.  The hearing transcript is of record.  The case has been returned to the Board for further appellate action.

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for post-operative residuals of mandibular prognathism and malocclusion, claimed as scars of the face and neck, and entitlement to service connection for sleep apnea, secondary to mandibular prognathism and malocclusion, has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The reopened claim of entitlement to service connection for post-operative residuals of mandibular prognathism and malocclusion, claimed as scars of the face and neck and whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for sleep apnea, secondary to mandibular prognathism and malocclusion, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  On the record during his July 2017 Travel Board hearing, and prior to promulgation of a decision in the appeal, the Veteran informed the Board that he wished to withdraw his appeal of the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for vasomotor instability, hyperhidrosis and facial flushing; entitlement to service connection for peripheral neuropathy; whether new and material evidence has been received to reopen a claim for service connection for hypertension; whether new and material evidence has been received to reopen a claim for service connection for aortic valve replacement, stenosis; and entitlement to SMC, based upon the need for A&A of another person, or on being housebound.

2.  In an unappealed January 2012 rating decision, the RO denied the Veteran's claim for service connection for mandibular prognathism and malocclusion (jaw operation with chronic pain).

3.  The evidence associated with the claims file subsequent to the January 2012 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for post-operative residuals of mandibular prognathism and malocclusion, claimed as scars of the face and neck.


CONCLUSIONS OF LAW

1.  The appellant has met the criteria for withdrawal of an appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for vasomotor instability, hyperhidrosis and facial flushing; entitlement to service connection for peripheral neuropathy; whether new and material evidence has been received to reopen a claim for service connection for hypertension; whether new and material evidence has been received to reopen a claim for service connection for aortic valve replacement, stenosis; and entitlement to SMC, based upon the need for A&A of another person, or on being housebound.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  New and material evidence has been received to reopen a claim for service connection for post-operative residuals of mandibular prognathism and malocclusion, claimed as scars of the face and neck. 38 U.S.C. § 5108 (2012); 
38 C.F.R. § 3.156(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran or claimant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the appellant in substantiating his or her claim.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 
38 U.S.C. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board has determined that new and material evidence has been submitted to reopen the Veteran's claim for service connection for post-operative residuals of mandibular prognathism and malocclusion, claimed as scars of the face and neck.  Therefore, no further notice or development is needed to assist the appellant in substantiating this aspect of the claim for service connection for post-operative residuals of mandibular prognathism and malocclusion, claimed as scars of the face and neck.

With respect to the reopened claim, the Board has determined that further development of the record is warranted, so that matter is addressed in the remand that follows this decision.

Withdrawn Claims

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2017). 
During his July 2017 Travel Board hearing, the Veteran indicated that he wished to withdraw his appeal with regard to the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for vasomotor instability, hyperhidrosis and facial flushing; entitlement to service connection for peripheral neuropathy; whether new and material evidence has been received to reopen a claim for service connection for hypertension; whether new and material evidence has been received to reopen a claim for entitlement to service connection for aortic valve replacement, stenosis; and entitlement to SMC, based upon the need for A&A of another person, or on being housebound.

The Board finds that the Veteran's statement on the record during his July 2017 Travel Board hearing qualifies as a valid withdrawal of the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD; entitlement to service connection for vasomotor instability, hyperhidrosis and facial flushing; entitlement to service connection for peripheral neuropathy; whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension; whether new and material evidence has been received to reopen a claim for entitlement to service connection for aortic valve replacement, stenosis; and entitlement to SMC, based upon the need for A&A of another person, or on being housebound, under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to those issues and they are dismissed without prejudice.  38 U.S.C. § 7105; 38 C.F.R. § 20.204.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

Analysis

In a January 2003 rating decision, the RO denied service connection for mandibular prognathism and malocclusion (jaw operation with chronic pain), based on a finding that there was no evidence that the preexisting condition had been aggravated (permanently worsened) as a result of service.  The Veteran filed a notice of disagreement and a substantive appeal of the January 2003 decision, but he subsequently withdrew his appeal in April 2004.  In November 2009, the Veteran submitted a petition to reopen his claim for service connection for mandibular prognathism and malocclusion (jaw operation with chronic pain).  In a September 2010 rating decision, the RO found that no new and material evidence had been received and denied the Veteran's claim.  The Veteran filed a statement in February 2011, requesting that the RO reconsider the September 2010 decision.  In a January 2012 rating decision, the RO again found that no new and material evidence had been submitted and denied the Veteran's claim.  The Veteran did not file an appeal or submit any new and material evidence prior to the expiration of the appeal period, and the decision became final.  In February 2012, the Veteran filed a claim for service connection for painful scars of the neck and face, related to his in-service surgery to correct his mandibular prognathism and malocclusion.  The Board finds that this statement, in essence, was a petition to reopen the claim for service connection for post-operative residuals of mandibular prognathism and malocclusion (jaw operation with chronic pain).  As such, the claim has been recharacterized, as noted on the title page, as service connection for post-operative residuals of mandibular prognathism and malocclusion, claimed as scars of the face and neck.

The evidence of record at the time of the last final denial in January 2012 included service treatment records, which show that in August 1970 the Veteran was referred for a mandibular reduction to correct prognathism.  In September 1970, he was seen for complaints of an ill-fitting denture.  Mandibular prognathism was noted again.  The records note that the Veteran had been previously counseled about an osteotomy and had refused.  A September 1970 oral surgery consultation report notes that the Veteran had returned requesting an osteotomy to correct his gross mandibular prognathism.  It was also noted that he had a bit operative procedure to be completed first, followed by construction of an arch bar and bite blocks bilaterally for the mandible, and that the maxillary denture would be suspended from lower saddle to the mandible by circummandibular wires.  March 1971 treatment records note that the Veteran was admitted to the hospital for surgical correction of mandibular prognathism and malocclusion.  He reported at that time that he had noticed progressive prognathism of his mandible since his early teens.  It was also noted that the Veteran was adentulous in the maxillary dental arch.  He underwent a bilateral osteotomy of the mandibular rami on March 17, 1971.  Notes indicate that the surgery achieved good central occlusion and there were no complications.  Post-operatively, the Veteran progressed without complications, and he was discharged to duty without a profile change or duty limitation.  Report from Forsyth Medical Center in 2001 incidentally noted there was mandibular shortening.  Otherwise, there were no complaints or findings about this condition in the post-service medical record.  Furthermore, the Veteran reported during his June 2010 VA examination that there were no complications following his in-service surgery in March 1971.  

The probative evidence added to the record since the February 2012 denial includes the Veteran's testimony during his July 2017 Travel Board hearing, to the effect that his preexisting mandible condition was aggravated during his in-service surgery.  Specifically, the Veteran testified that he has experienced problems since his in-service surgery to correct his mandibular prognathism and malocclusion, including painful, itchy scars of the face and neck, as well as a burning sensation on the face and neck, and the sensation of being choked.  He believes these symptoms are related to his teeth being wired back together during the in-service surgery.  See July 2017 Travel Board hearing transcript.  The Board finds that this testimony from the Veteran is new.  In this regard, although the Veteran had complained of pain from his face and neck scars before, he had not reported the other symptoms of itching, burning and the sensation of choking.  Therefore, his reports are not cumulative or redundant of evidence already of record.  Furthermore, the testimony relates to a fact necessary to substantiate the claim, i.e. whether the Veteran's preexisting mandibular prognathism with malocclusion was aggravated during active service, and raises a reasonable possibility of substantiating the claim.  The testimony thereby satisfies the low threshold requirement for new and material evidence; and, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.


ORDER

New and material evidence has been presented, and the claim for service connection for post-operative residuals of mandibular prognathism and malocclusion, claimed as scars of the face and neck, is reopened; the appeal is granted to this extent only. 

The claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.

The claim for entitlement to service connection for vasomotor instability, hyperhidrosis and facial flushing is dismissed.

The claim for service connection for entitlement to service connection for peripheral neuropathy is dismissed.

The claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension is dismissed.

The claim for whether new and material evidence has been received to reopen a claim for entitlement to service connection for aortic valve replacement, stenosis, is dismissed.

The claim for entitlement to SMC, based upon the need for A&A of another person, or on being housebound, is dismissed.


REMAND

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b). 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. 3.303(c), 4.9 (2017).  Service connection may, however, be granted for disability due to in-service aggravation of such a condition due to superimposed disease or injury.  See VAOPGCPREC 82-90 
(July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

When the veteran is presumed sound at entrance, the burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

The Veteran contends that he is entitled to service connection for residuals of his in-service surgery to correct mandibular prognathism and malocclusion, including painful scars of the face and neck.  He appears to concede that he had the mandible condition prior to entering service, but claims that it was aggravated in service, as a result of complications from the surgery performed to correct the condition.  
The Board must first discuss whether service connection is warranted for the mandibular prognathism and malocclusion that was surgically treated in service, before determining whether service connection is warranted for the claimed postoperative scars of the face and neck.  38 C.F.R. § 3.306(b). 

There is no medical opinion of record addressing whether there is clear and unmistakable evidence that the Veteran's pre-existing mandibular prognathism and malocclusion was not aggravated (did not undergo a chronic increase in severity beyond the natural progression of the disease) as a result of his in-service surgery to correct the condition.  As such, the Board finds that a remand for a new examination and opinion is needed to determine whether the pre-existing mandibular prognathism and malocclusion was aggravated during the Veteran's active military duty, and whether his postoperative scars of the face and neck were the "usual effects" of the surgery.  38 U.S.C. § 5103A(d) (2012).

New and Material Evidence to Reopen Claim of Service Connection for Sleep Apnea, Secondary to Mandibular Prognathism and Malocclusion

The Veteran's claim for service connection for sleep apnea, secondary to mandibular prognathism and malocclusion was previously denied in a January 2012 rating decision.  The Veteran filed a petition to reopen his claim in February 2012, and in the October 2013 rating decision on appeal, the RO found that although new evidence had been submitted, sufficient to reopen the Veteran's claim, the evidence was not material, and denied the claim.

The issue of whether new and material evidence has been received to reopen the Veteran's claim for service connection for sleep apnea, secondary to mandibular prognathism and malocclusion, is inextricably intertwined with the issue of entitlement to service connection for post-operative residuals of mandibular prognathism with malocclusion, claimed as scars of the face and neck, which is being remanded for further adjudication.  Therefore, a final decision on the issue cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Veteran is hereby notified that it is the Veteran's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder. 

2.  Following completion of the above, schedule the Veteran with an appropriate clinician for a VA examination to determine the nature and etiology of the currently diagnosed mandibular prognathism and malocclusion.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence that the preexisting mandibular prognathism and malocclusion was not aggravated during active service (i.e. there was no increase in severity of the underlying disorder beyond expected natural progression), as well as whether any residuals of the Veteran's in-service mandible surgery, including painful scars of the face and neck, itching, burning, and the sensation of choking, represent "usual effects" of surgery.  The VA examiner is requested to specifically address the following:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the preexisting mandibular prognathism and malocclusion did not undergo a worsening beyond its natural progression during active duty service? (Please point to evidence and/or medical principles supporting the conclusion.)

(b) Are there any residuals of the in-service surgery, to include the reported painful scars of the face and neck, itching, burning, and the sensation of choking, that are unexpected?  In other words, the examiner should address the question of whether the surgery did not have the desired effect or was not in its effect ameliorative.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  If the examiner determines that the Veteran's mandibular prognathism and malocclusion was aggravated during active service, schedule the Veteran for a VA examination to determine whether his currently diagnosed sleep apnea is related to the mandibular prognathism and malocclusion.  
The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed sleep apnea is of service onset or otherwise related thereto.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed sleep apnea was caused or aggravated (increased in severity beyond the natural progress) by the post-operative mandibular prognathism and malocclusion.

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  Readjudicate the remaining claims for service connection.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


